Per Curiam.

This is a motion to confirm the report of the Referee which sustained charges of professional misconduct against respondent.
Respondent, age 31 years, was admitted to practice December 17, 1958, in the Second Judicial Department. The charges are that (1) between March 28, 1963 and December 19, 1963, on 53 separate occasions respondent failed to appear in the Criminal Court of the City of New York when his cases were first called, and failed to file an affidavit explaining his nonappearance, and that between April 11,1963 and December 26,1963 on 7 separate occasions he failed to make any appearance in such court when his cases appeared on the calendar and failed to file an affidavit explaining his nonappearance. (2) That between April 26, 1963 *326and December 26, 1963, he failed to respond to 20 letters of Associate Administrative Judge Vetbano of the Criminal Court requesting explanations for his nonappearance or failure to file affidavits of explanation. (3) That respondent failed to co-operate with the Committee on Grievances on stated occasions.
On the record the charges are sustained and the report is confirmed. Under the circumstances and in view of respondent’s explanations and apology to the committee and later co-operation, we deem a censure sufficient.
The respondent should be censured for his conduct.
Breitel, J. P., Rabin, Valente, Stevens and Steuer, JJ., concur.
Respondent censured.